Larrabee, J.
The summons by which this action was commenced had no seal; but this was clearly one of those defects provided for in the statute of amendments, and was cured by verdict.
Where the defendant suffers a default to be entered against him in an action of assumpsit, the judgment in the first instance is only interlocutory; and this must be entered before the plaintiff can proceed to have his damages assessed, or to complete his final judgment in the case.
No interlocutory judgment was entered, but a final one, of which complaint is now made. This must be reversed, and the plaintiff can proceed to enter his interlocutory judgment at the next term of the circuit court.
Judgment reversed.